i          i         i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00494-CV

                           IN THE INTEREST OF J.R., J.A.R., and D.D.R.

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-02701
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 14, 2009

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal from a judgment terminating Appellant Jose R.’s parental rights.

The trial court has found that Jose R. is not indigent and that his appellate points are frivolous.

See TEX . FAM . CODE ANN . § 263.405(b) (requiring a party intending to appeal a final termination

order to file a statement of appellate points in the trial court); id. § 263.405(d)(2)-(3) (requiring the

trial court to hold a hearing and determine whether appellant is indigent and whether the appeal is

frivolous). On November 6, 2008, we ordered Jose R. to file, not later than November 26, 2008, a

brief on the issues of whether he is indigent and whether the appeal is frivolous. See id. § 263.405(g).

Neither the brief nor a motion for extension of time was filed. Therefore, on December 11, 2008, we

ordered Jose R. to file, on or before December 22, 2008, his appellant’s brief and a written response
                                                                                        04-08-00494-CV

reasonably explaining (1) his failure to timely file the brief and (2) why appellee is not significantly

injured by his failure to timely file a brief. We warned that if Jose R. failed to file a brief and the

written response by the date ordered, we would dismiss the appeal for want of prosecution. See TEX .

R. APP . P. 38.8(a). Despite our warning, neither the brief nor a written explanation was filed.

Therefore, we dismiss this appeal for want of prosecution.

                                                        PER CURIAM




                                                  -2-